c ppt eh government entities division department of the treasury internal_revenue_service washington d c feb uniform issue list legend company a amount b amount c amount d date e date f date g date h date j plan x dear this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code date and date supplemented the request correspondence dated date the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page you represent that you received a distribution from plan x in the amount of amount d on date e amount d represents the gross distribution amount b less federal_income_tax withholding of amount c the information you presented indicates that during the 60-day period which would have expired on or about date f you made no attempt to rollover the funds your representative stated in a conference on date that you first considered rolling over the funds when you consulted with a financial advisor after the 60-day period had expired further although you asserted that your ability to rollover was affected by your medical conditions and treatments for such condition correspondence submitted by your authorized representative indicated that you were admitted to the hospital on dates e date h and date j date e occurred more than months prior to the 60-day period expiring date h _ occurred days after the period expired and date j occurred more than4 months after the 60-day period expired at no time during the 60-day period were you hospitalized and there was no documentation as to your incapacity during the 60-day period based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount b contained in sec_402of the code in this instance sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities page revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred we do not believe that the information presented and documentation submitted demonstrates circumstances that would justify a waiver of the 60-day rollover period pursuant to sec_402 cited above you have not presented any information which indicates that you attempted to rollover or had any intention to accomplish a rollover during such period the ability to rollover amount b was at all times within your control therefore under the circumstances presented in this case the service declines to waive the 60-day rollover requirement ‘no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office lf you wish to inquire about this ruling please contact id - at - _ please address all correspondence to se t ep ra‘t sincerely yours francis v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
